DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gephart et al., (US 2001/0045355; hereinafter “Gephart”) in view of Mimura et al., (US 5,719,059; hereinafter “Mimura”) and Prescott et al., (US 2008/0294461; hereinafter “Prescott”).
As to claims 23, 37, and 38, Gephart teaches a specimen analyzer and a method of operating the same comprising: 
an analysis unit comprising one or more detectors, which perform measurement of a specimen collected from a subject (see para [0041] et seq.); 
a manual input unit 18 comprising at least one of a touch panel, a keyboard and a mouse (see para [0082] et seq.); 
an information read unit (reads on scanner 32) comprising at least one of a barcode reader, a two-dimensional code reader, an RFID reader and a camera; 
a display 20; 
a communication unit 28 capable of connecting to an external server (e.g., host computer); and 
a processor 500 programmed to receive a patient information or an operator information at least through the manual input unit (see para [0083] et seq.) and receive a consumable information 101 attached to a consumable 300 only if the consumable information is read through the information read unit but not through the manual input unit (see para [0076] et seq. “[t]he analysis station 302 is unlocked to release the test cell 300 when the diagnostic test ends and the operator is requested to remove the used test cell 300 and, once removed, the analysis station is again locked to prevent the insertion of a test cell 300 without new patient identification information being entered and verified.”) Emphasis added.
Note: it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Gephart each test cell 300 includes a barcode label 101 which includes a barcoded character string, which encodes the particular type of test for the test cell 300, an expiration date for the test cell, a test cell serial number, which may include a lot number, as well as other information pertaining to the particular test cell 300 (see para [0084] et seq.)  Gephart teaches the processor obtains a lot number and an expiration date of the consumable from the consumable information (e.g., lot number). However, Gephart is silent to the processor determining whether the lot number is or is not verified and in response and causing the display to show a screen with a message prompting the user to use another consumable.  However, the prompting of the user of an expired consumable is well known in the automatic analyzer art. 
Mimura teaches on the basis of the read information concerning the term of validation of the reagent, a judgment is made as to whether the term expires or not. If the term in a reagent solution bottle expires, an alarm is displayed on a display device such as a CRT to stop the use of the reagent solution bottle and, at the same time, a warning is outputted for indicating the necessity of exchanging the reagent solution bottle to a new one, and the program is locked so that the operation of distributively injecting the reagent from the reagent solution bottle is not carried out by the reagent distributive injector. If the term does not expire, the execution of the distributively injecting operation is not prevented (see col. 3, line 50 et seq.)
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included in Gephart, the process of monitoring the expiration data and notifying the user, like that taught by Mimura, since Mimura recognizes that If the analyzing operation is continued by using a degraded consumable, accurate analysis results with respect to respective analytical items cannot be obtained because abnormalities occurs frequently in the measurement data (Mimura- Background of the invention section).
Mimura teaches various kinds of information in the form of a bar code, a binary code or a character string is indicated on the respective outer walls of reagent solution bottles prepared for various analytical items. For example, the information contains the kind of the reagent indicating the classification of analytical items, the sequence of distributively injected reagents discriminating between first, second and third reagents, the quantity of the reagent allowed to be used in each reagent solution bottle, the quantity of the distributively injected reagent indicating the dosage of the reagent, the maximum analyzable number of times with respect to each reagent solution bottle, the size of each reagent solution bottle, the term (date) of validation of the reagent, the sequence number peculiar to the reagent solution bottle, the data of production of the reagent, the production lot number of the reagent, and so on. Of these kinds of information, information except the kind of the reagent and the sequence of distributively injected reagents can be provided in the form of a floppy disk or in the form of a visual confirmation sheet so that the floppy disk or visual confirmation sheet is delivered when each reagent solution bottle is delivered.  
The combination of Gephart and Mimura does not explicitly teach the external server used to verify the lot number.  However, the use of an external computer to verify a lot number and preventing use of unverified elements is conventional, see Prescott.  Prescott teaches at para [0007], a computer-implemented method of verifying data from an electronic blood screen panel, comprising extracting blood screening data from the electronic blood screen panel into a first data summary, the first data summary including a lot number and expiration date, a donor number, and a number of negative reactions in each row and column in the panel, querying a user to manually enter a second data summary, the second data summary including the lot number and expiration date, the donor number, and the number of negative reactions in each row and column in the panel, comparing the first and second data summaries, generating a first security code according to an algorithm based on current blood screening data incorporated into the first data summary, the first security code appended to the electronic blood screen panel in the event that the first and second data summaries match, wherein if the first and second data summaries do not match, generating an error message identifying a data component of the first and second data summaries not in agreement, and, upon the initiation of another embodiment of the computer-implemented method, loading the first data summary into memory, generating a second security code according to the algorithm, and comparing the first security code appended to the electronic blood screen panel with the second security code, wherein if the first and second security codes do not match, blocking access to a user.  
Accordingly, it would have been obvious to one of ordinary skill at the time of filing the claimed invention to have included in the combined system of Gephart and Mimura, the use of computer/server to prevent use of the analysis unit unless the lot number has been verified for the obvious reason to prevent the use of expired/counterfeit consumables in the analysis unit.
As to claim 24, Gephart teaches the processor is programmed to cause the display to show a message based on the inputted information (see para [0086] et seq.) 
As to claim 25, Gephart teaches the processor is programmed to acquire an expiration date of the consumable based on the information read through the information read unit and cause the display to show a message based on the expiration date (see para [0084] et seq.) 
As to claim 26, Gephart teaches the processor is programmed to cause the display to show an error message in response to information read from a used consumable (see para [0094] et seq.)
As to claim 27, Gephart teaches the processor is programmed to determine whether the consumable is usable based on the information on the consumable and cause the display to show an error message when the consumable is unusable (see para [0094] et seq.) 
As to claims 28-30, Gephart teaches a communication unit comprising a network interface, the network interface 29 capable of communicating with an external server (see claim 31), wherein the processor is programmed to cause the communication unit to transmit the information on the consumable inputted through the information read unit to the server (implicit in Gephart due to the presence of an input/output port). 
As to claim 31, Gephart teaches the processor is programmed to use a lot number included in the information on the consumable to inquire the server (see para [0029]. 
As to claim 32, Gephart teaches the processor is programmed to not shift to a next process concerning placement or replacement of the consumable unless the information on the consumable is input with the information read unit (see para [0075] et seq.) 
As to claim 33, Gephart teaches the information on the consumable includes at least one of a type of a consumable, an expiration date, a lot number, and a serial number of the consumable (see para [0084] et seq.) 
As to claim 34, Gephart teaches the analysis unit analyzes the specimen by use of the consumable (see para [0084] et seq.) 
As to claim 35, Gephart teaches blood, and the analysis unit analyzes a number of blood cells in the blood (see para [0003] et seq.) 
As to claim 36, Gephart teaches the consumable comprises at least one of a reagent used for analysis, a quality control sample, and a cleaning liquid (see para [0102] et seq.) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,520,518. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a specimen analyzer comprising: an analysis unit comprising one or more detectors, which perform measurement of a specimen collected from a subject; a manual input unit comprising one or more of a touch panel, a keyboard and a mouse, the manual input unit receiving an input of information by manual operation; an information read unit comprising one or more of a barcode reader, a two-dimensional code reader, an RFID reader and a camera, the information read unit obtaining information by reading an information record section attached to a consumable; a display; and a processor programmed to: cause the display to show a screen with a message prompting a user to input the information on the consumable with the information read unit.  Thus, all of the elements of the invention recited in the instant claims, are encompassed by claims 1-16 of U.S. Patent No. 10,520,518.
Response to Arguments
Applicant’s arguments with respect to claims 23-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798